         Case 1:20-cr-00188-JSR Document 108 Filed 10/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
UNITED STATES OF AMERICA            :
                                    :
                         Plaintiff, :
                                    :                    Case No. 1:20-CR-00188 (JSR)
             – against –            :
                                    :                    (ECF Case)
                                    :
RUBEN WEIGAND,                      :                    NOTICE OF APPEARANCE
                                    :
                         Defendant. :
                                    :
                                    :
------------------------------------x

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

               PLEASE TAKE NOTICE that Steven Pellechi, an Associate at Dechert LLP

admitted to practice in this Court, enters an appearance as counsel for defendant Ruben Weigand

in the above-captioned action, and request that copies of all papers in this action be served upon

me at the address set forth below.

Dated: New York, New York                         DECHERT LLP
       October 3, 2020

                                                  By: /s/ Steven Pellechi
                                                          Steven Pellechi
                                                  steven.pellechi@dechert.com
                                                  Three Bryant Park
                                                  1095 Avenue of the Americas
                                                  New York, New York 10036-6797
                                                  Tel.: (212) 698-3500
                                                  Fax: (212) 698-3599

                                                  Attorney for Ruben Weigand
